Citation Nr: 0917525	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
Veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to November 
1945.  He died in October 1993.  The appellant is the 
Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

Although the RO essentially re-adjudicated and denied 
entitlement to service connection for the cause of the 
Veteran's death in April 2006 (see Statement of the Case 
(SOC)) on the merits, the submission of new and material 
evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board.  

The Board must make this jurisdictional determination prior 
to de novo review of the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  The Board has characterized the 
issue accordingly.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.



REMAND

The appellant is seeking to reopen her claim of service 
connection for the cause of the Veteran's death.  The claim 
was most recently denied in June 2001.  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) held that because the terms "new" 
and "material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008), it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  

The record reflects that the appellant has not been provided 
Kent-compliant notice in response to her claim to reopen.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should send the appellant a 
notice letter in connection with her 
application to reopen her claim of 
service connection for the cause of the 
Veteran's death.  The letter should:  (1) 
inform her of the information and 
evidence that is necessary to 
substantiate the claim; (2) inform her 
about the information and evidence that 
VA will seek to provide; and (3) inform 
her about the information and evidence 
she is expected to provide.  

The appellant should be provided with the 
definition of new and material evidence 
as well as informed as to what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial of 
her claim.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
whether new and material evidence had 
been submitted to reopen the claim of 
service connection for the cause of the 
Veteran's death.  If the benefit sought 
is not granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The 
SSOC should set forth all applicable laws 
and regulations pertaining to each issue, 
including the current version of 38 
C.F.R. § 3.156(a) which has been in 
effect from August 29, 2001, and which is 
the version relevant to the claim in this 
case.  The appellant and her 
representative should be provided with an 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



